Citation Nr: 0027053	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to compensable evaluation for 
pseudofolliculitis barbae.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left knee strain with chondromalacia. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran had active duty service from February 1977 to 
February 1981, with additional service in the Army Reserves 
from 1981 to 1988.  His claims come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

In September 2000, the veteran submitted evidence directly to 
the Board pertaining to his PTSD claim.  The veteran also 
submitted a waiver of RO consideration.  38 C.F.R. § 19.37 
(1999).  Some of this evidence had already been considered by 
the RO.  All the pertinent evidence will be considered by the 
Board.  

The veteran's claim of entitlement to a program of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, is the subject of a separate Board decision.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the issues on appeal.

2.  No competent medical evidence establishes that the 
veteran has a current bilateral hearing loss disability.

3.  No competent medical evidence establishes that the 
veteran currently has a psychiatric condition, to include 
PTSD.

4.  The veteran's pseudofolliculitis barbae involves an 
exposed area, but does not produce any exfoliation, exudation 
or itching.  

5.  The veteran's left knee strain with chondromalacia 
currently is manifested by stability of the knee joint, zero 
degrees of extension and not less than 90 degrees of flexion, 
pain on motion, and X-ray evidence of degenerative joint 
disease.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Codes 7800, 7806, 7814.

4.  The criteria for an evaluation in excess of 10 percent 
for a left knee strain with chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran claims that he has bilateral hearing loss and a 
psychiatric condition, to include PTSD, which began during 
his period of active duty service or during his service with 
the Reserves.  He therefore requests service connection for 
each of these claimed disabilities.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  This extends to injury or disease on 
activity duty for training and injuries incurred on inactive 
duty for training.  38 U.S.C.A. § 101(24) (West 1991 & USP. 
1999); 38 C.F.R. § 3.6(a) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (1999). 

The threshold question with respect to each disability, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule relating to chronicity and continuity of symptomatology, 
set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-497 (1997).

A.  Hearing Loss

The veteran contends that he currently has a bilateral 
hearing loss as a result of noise exposure during artillery 
training in the Reserves.  The Board disagrees, however, as 
no medical evidence shows that he currently suffer from a 
hearing loss disability for VA purposes.  See Epps 126 F.3d 
at 1468.

For VA purposes, hearing loss will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

The veteran's service medical records do not show a hearing 
loss disability for VA purposes.  In particular, an 
audiological evaluation performed in December 1980 revealed, 
in the right ear, a 10-decibel loss at the 500 and 3000 Hz 
levels, and a 5 decibel loss at the 1000, 2000, 4000, and 
6000 Hz levels.  In the left ear, there was a 10-decibel loss 
at the 500, 1000, 3000, and 6000 Hz levels, and a 5-decibel 
loss at the 2000 and 4000 Hz levels.  An examination for 
separation performed in January 1981 revealed, in the right 
ear, a 10-decibel loss at the 500 and 3000 Hz levels, and a 
5-decibel loss at the 1000, 2000, 4000, and 6000 Hz levels.  
The left ear showed a 10-decibel loss at the 500, 1000, 3000, 
and 6000 Hz levels, and a 5-decibel loss at the 2000 and 4000 
Hz levels.  

In March 1984, while in the Reserves, the veteran was 
afforded an audiological evaluation which revealed a 5-
decibel loss at all Hz levels in the right ear.  Testing of 
the left ear showed a 10-decibel loss at all Hz levels except 
for a 5-decibel loss at the 500 Hz level.  As such, the 
veteran's reported hearing acuity throughout service was not 
indicative of a hearing loss disability.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (noting that the 
thresholds for normal hearing are from 0 to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss).  

However, the lack of any evidence of hearing loss disability 
in service or at separation is not fatal to the veteran's 
claim.  A claimant need not demonstrate in-service complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The crucial issues are whether the veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
whether there is medical evidence linking the current hearing 
loss disability to service.  Hensley, 5 Vet. App. at 159.

As discussed in this case, however, there is no medical 
evidence demonstrating that the veteran currently has a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  In 
fact, no current audiological evaluation is of record.  The 
veteran is thus unable to point to any medical evidence 
showing a current hearing loss disability.  Under these 
circumstances, the Board can only conclude that the veteran's 
claim of entitlement to service connection for hearing loss 
is not well grounded.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in order for the claim for service 
connection to be well grounded, there must be competent 
evidence that the veteran currently has the claimed 
disability).  

The Board has also considered the veteran's own lay 
statements concerning the presence of a hearing loss 
disability, including testimony presented at a June 2000 
hearing before the undersigned at the RO.  The veteran 
testified that he was provided inadequate ear protection 
while firing large guns during weekend drills with the 
Reserves.  He said he first noticed problems with his hearing 
in the mid 1980s, and that he currently had a hearing loss 
disability.  The Board notes, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis pertaining to a hearing 
loss disability, his lay statements cannot serve as a basis 
upon to well ground the claim.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)). 



B.  Psychiatric Condition, to Include PTSD

A well-grounded claim for service connection for PTSD 
requires "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); 38 C.F.R. § 3.304(f) (1999).  
The determination of the sufficiency (but not the existence) 
of a stressor is subsumed in the PTSD diagnosis, and is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

In this case, the veteran claims that he currently suffers 
from PTSD as a result of having worked in an Emergency Room 
while in service.  The Board notes, however, no competent 
medical evidence of record establishes that he has PTSD, or 
any other psychiatric condition.  In this respect, service 
medical records do not include any reference to psychiatric 
problems in service.  More importantly, post-service medical 
records do not contain any diagnosis of PTSD.  In this 
respect, VA outpatient treatment reports dated from 1981 
through 1998 show that the veteran was treated for alcohol 
and drug abuse.  However, none of these records contains a 
diagnosis of PTSD, or any other psychiatric condition for 
which compensation can be paid.  

Despite the veteran's testimony that he is currently disabled 
due to a psychiatric condition, to include PTSD, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish the presence 
such a condition.  See Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical etiology cannot constitute evidence to 
render a claim well grounded under section 5107(a)); 
Espiritu, 2 Vet. App. at 494-495 (laypersons are not 
competent to render medical opinions).  Therefore, in the 
absence of competent medical evidence of a diagnosis 
pertaining to a psychiatric condition, the Board finds that 
the veteran has not submitted a well-grounded claim for 
service connection.  See Brammer, 3 Vet. App. at 225; see 
also Cohen, 10 Vet. App. at 137.  

C.  Conclusion

The Board has considered the veteran's argument that VA has 
failed to properly assist him in the development of these 
claims by not affording him appropriate medical examinations.  
However, as both of his claims for service connection are not 
well grounded, VA has no further duty to assist him in 
developing the record to support these claims.  See Epps, 126 
F.3d at 1469  The Board is also unaware of any information in 
this matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground either of the veteran's claims.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The veteran, of 
course, may apply to reopen his claim at any time with new 
and material evidence, especially medical evidence of hearing 
loss or PTSD.  

II.  Increased Evaluations

A claim that a service-connected disability has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The veteran 
has made such contentions and his claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a).  The Board 
also is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

A.  Pseudofolliculitis Barbae

The record shows that the veteran was treated for 
pseudofolliculitis barbae in service.  As a result, an 
October 1981 rating decision granted service connection for 
pseudofolliculitis barbae and assigned a noncompensable (zero 
percent) evaluation.  The veteran contends that this 
condition has worsened, thereby warranting a compensable 
evaluation.  For the following reasons, the Board finds that 
the criteria for a compensable rating have not been met.

The veteran's pseudofolliculitis barbae is currently rated 
analogous to eczema pursuant to Diagnostic Code (DC)7806.  
Under DC 7806, a noncompensable rating is for assignment with 
slight, if any, exfoliation, exudation or itching involving a 
nonexposed surface or small area; a 10 percent rating 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The Board will also consider Diagnostic Code 7814, 
specifically for tinea barbae, under which tinea barbae is 
rated on the basis of associated scars, disfigurement, or on 
the extent of constitutional symptoms or physical 
impairments.  38 C.F.R. § 4.118.  Under Diagnostic Code 7800, 
a noncompensable evaluation is warranted for slightly 
disfiguring scars of the head, face or neck, while a 10 
percent evaluation requires moderately disfiguring scars of 
the head, face or neck.  

The veteran was provided a VA examination in February 1997, 
at which time he complained of constant pruritus over his 
beard area due to pseudofolliculitis barbae.  He said this 
condition prevented him from getting jobs which required 
employees to be clean shaven.  Objectively, he wore a well 
trimmed beard at 3/4 of an inch.  There was no evidence of any 
pustules, scabbing or discoloring.  No specific lesions were 
shown.  There were also no neurologic or nervous 
manifestations.  The diagnosis was pseudofolliculitis barbae.  
In view of the absence of any negative findings, the veteran 
was afforded a dermatological examination by VA in March 
1997.  Again, the examination revealed no evidence of active 
folliculitis in the beard region.  The diagnosis was 
pseudofolliculitis barbae, controlled by growing beard.  

Similar findings were recorded at a February 1999 VA 
examination.  The examiner stated that the veteran's skin was 
essentially normal.  The beard area showed no evidence of any 
inflammatory papules or pustules, and there was no evidence 
of any ulceration, exfoliation or crusting.  No systemic or 
nervous manifestations were associated with this condition.  
The examiner indicated that the veteran had a history of 
pseudofolliculitis barbae, which appeared to be well 
controlled by maintaining a beard.  She reported that this 
condition did not represent any type of functional disability 
and should not limit the veteran's ability to work in any 
way.  

At his Board hearing, the veteran testified that his 
pseudofolliculitis barbae produced constant itching.  He said 
several facial creams provided some relief.  He explained 
that this condition had prevented him from securing several 
jobs which required employees to be clean shaven.  However, 
the record does not include evidence from any potential 
employers who had rejected the veteran's application for 
employment due to the fact that he wore a beard.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's pseudofolliculitis barbae.  
Under Diagnostic Code 7806, the Board notes that the 
veteran's pseudofolliculitis barbae involves an exposed area.  
Nevertheless, there is no objective evidence of any 
exfoliation, exudation or itching, as required for a 
compensable evaluation.  On recent VA examination reports, 
the veteran's skin was normal.  Although the veteran 
testified at his hearing that this condition produced 
constant itching, the objective evidence does not confirm 
that the affected area has recently been symptomatic or other 
than well controlled with growth of a beard.  Thus, the 
veteran's pseudofolliculitis barbae does not meet the 
criteria for a compensable evaluation under DC 7806.  

The record discloses no evidence of any disfiguring scars on 
the veteran's face or neck so as to qualify for a compensable 
evaluation under Diagnostic Code 7814-7800 formulation in 
cases of moderately disfiguring scars.  Nor is there 
objective evidence of other constitutional symptoms or 
physical impairment associated with the disorder as 
contemplated for evaluation under DC 7814.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for his 
pseudofolliculitis barbae.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

B.  Left Knee Strain with Chondromalacia

Service medical records show that the veteran injured his 
left knee while playing football.  A report of examination at 
the time of separation in January 1981 noted chondromalacia 
of the left patella.  As a result, an October 1981 rating 
decision granted service connection for a left knee strain 
with chondromalacia.  This disability is currently evaluated 
as 10 percent disabling.  The veteran contends that his left 
knee disability is more severe and warrants a higher 
evaluation.

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in February 1997.  At that time, he 
reported left knee pain which varied in intensity depending 
on the weather.  He said pain increased with prolonged 
walking (greater than 8 blocks), and would last for 
approximately one hour after stopping to rest.  He also 
described some swelling, but had not noticed any collapsing 
or locking of the knee joint.  He denied missing any work due 
to discomfort.  

On physical examination, the veteran flinched and showed 
marked facial discomfort during palpation over the patella, 
particularly the upper lateral portion of the left patella.  
A swollen area measuring 1 to 2 cm was present, which was 
described as hard and nonmovable.  There was no tenderness 
along the joint line, and no fluid was observed.  Muscle 
strength was good.  The left leg had motion from zero degrees 
of extension to 90 degrees of flexion.  There was no evidence 
of any instability, and his gait was normal.  X-rays revealed 
bipartite patella in an otherwise normal examination of the 
left knee without interval change.  The diagnosis was 
chondromalacia of the left kneecap.  

A March 1997 VA outpatient treatment report shows that the 
veteran was seen for left knee pain, located behind the 
patella and increased with running and weather changes.  
Physical examination of the left knee showed full range of 
motion.  There was no varus or valgus instability, and 
Lachman's and McMurray's testing were negative.  X-rays 
showed evidence of an old fracture versus bipartite patella, 
with no incongruency of the articular surface.  The 
assessment was early patellofemoral degenerative joint 
disease.  

At a VA orthopedic examination in February 1999, the veteran 
stated that he had not been employed since January 1998 
because of his diabetes and left knee disability.  He 
explained that he lost his job as a financial employment 
planner because of "frequent sick calls."  The veteran 
described a constant sharp pain in his left knee, which he 
rated at a level from 6 to 9 on a pain scale from 1 to 10.  
He said pain increased with damp weather.  He explained that 
his knee affected his back and prevented him from being able 
to walk more than four blocks.  He also reported locking, 
stiffness and instability, stating that his knee joint would 
give out about every three days.  He also described a popping 
noise, decreased strength and endurance, as well as swelling 
and a "hot feeling" with standing more than 45 minutes.  He 
said he wore a knee brace approximately every other day or 
whenever he would experience increased pain.  The examiner 
noted that the veteran did not describe recurrent subluxation 
or constitutional symptoms.  She also explained that he was 
able to manage activities of daily living independently and 
was able to get in and out of a tub to soak his knee.  He was 
able to walk four blocks on a flat surface, but would 
experience pain on uneven surfaces, was unable to run and 
avoided stairs.

Physical examination of the left knee showed flexion from 
zero degrees to 110 degrees with pain.  Minimal crepitus was 
noted with passive range of motion.  No pain was present with 
varus and valgus stress.  The veteran had difficulty 
squatting and was unable to go down more than half way.  He 
also refused to hop on one leg because of pain.  No pain was 
reported with firm pressure to the patella.  X-rays revealed 
early patellar spurring along the lateral joint space 
narrowing.  A tripartite type patella was also noted.  Based 
on these findings, the diagnosis was degenerative joint 
disease of the left knee with chronic pain.  

The examiner noted following the diagnosis that treatment 
records from a primary care provider showed no documented 
complaint of knee pain in the later part of 1997, when 
chronic back pain was consistently reported, and the veteran 
failed to report for most appointments in 1998.  The examiner 
commented that the veteran had a strong steady gait without 
the use of assistive devices, but would be limited with 
respect to prolonged walking and any activities requiring 
repeated stooping, squatting or climbing stairs.  The 
examiner reported that the veteran would be able to do 
sedentary employment.  

The RO has evaluated the veteran's left knee disability as 10 
percent disabling by analogy (38 C.F.R. § 4.20 (1999), DC 
5299) to DC 5257, which pertains to recurrent subluxation and 
lateral instability of the knee.  The RO has also considered 
evaluation on the basis of arthritis as discussed in the most 
recent Supplemental Statement of the Case.  No recent 
objective evidence, however, shows that the veteran's left 
knee produces recurrent subluxation or lateral instability.  
The veteran did not describe recurrent subluxation on recent 
examination and there was no pain with varus and valgus 
stress testing.  The 10 percent rating under DC 5257 appears 
adequate to compensate the veteran for his complaints of 
pain, especially with prolonged walking or repetitive 
movements, in view of the limited objective findings and the 
absence of pain with pressure to the patella.  

As discussed, however, the veteran's left knee disability may 
also be evaluated under Diagnostic Code 5003, 38 C.F.R. 
§ 4.71a, which pertains to arthritis because X-rays have 
revealed changes in the joint diagnosed as degenerative joint 
disease or arthritis.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 (traumatic arthritis) 
and 5003.  

When the limitation of motion for the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for a major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
evaluated at 10 percent where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and at 20 percent where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  For the purpose of rating disability by 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

The regulations specify that normal range of motion for the 
leg or knee is to zero degrees of extension and 140 degrees 
of flexion.  See 38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of the knee is rated in accordance with Diagnostic 
Code 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's left knee disability 
does not warrant a compensable evaluation based on limitation 
of range of motion.  The veteran's limitation of flexion, to 
not less than 90 degrees, in the February 1997 examination, 
does not meet the requirement for a zero-percent rating under 
DC 5260.  His extension has been to zero degrees or normal.  
Consequently, there is no additional disability for which a 
rating may be assigned on the basis of limitation of range of 
motion.  

Apart from actual limitation of range of motion, the 
veteran's left knee disability may be rated on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-05 (1995).  The Board has considered the 
February 1997 examination report which noted marked facial 
discomfort and flinching with palpation over the left 
patella.  Objectively, however, that report revealed good 
muscle strength of the left knee, no tenderness along the 
joint line, no instability, and a normal gait.  In addition, 
although the veteran sought treatment for left knee pain in 
March 1997, the left knee exhibited full range of motion with 
no instability.  Finally, chronic pain was diagnosed at the 
February 1999 VA examination, where the veteran had 
difficulty squatting and hopping on one leg, and he 
complained of painful motion. 

In a precedent opinion, dated July 1, 1997, the General 
Counsel of the VA concluded that in some cases where a 
veteran has a knee disorder involving instability and 
arthritis, separate ratings may be assigned under DC 5257 
(subluxation and lateral instability) and DC 5003.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Here, as 
previously discussed, the preponderance of the evidence is 
against a finding that the veteran's left knee disability is 
currently manifested by either subluxation or lateral 
instability.  In VAOPGCPREC 9-98, the General Counsel held 
that 38 C.F.R. §§ 4.40 (functional loss), 4.45 (joints) and 
4.59 (painful motion) describe pain as a factor that must be 
considered when evaluating a musculoskeletal disability and 
are applicable in rating arthritis, and a separate rating for 
arthritis may be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  

Because no clinical findings show either subluxation or 
lateral instability and the 10 percent rating under DC 5257 
is already on the basis of pain, the assignment of a 10 
percent rating for painful motion due to arthritis would 
constitute pyramiding or the evaluation of the same 
disability, joint pain, under more than one Diagnostic Code.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, are inapplicable to 
ratings under Diagnostic Code 5257 because DC 5257 is not 
predicated on loss of range of motion).  Taking all the 
applicable factors into consideration, the Board concludes 
that separate ratings under Diagnostic Code 5257 and 
Diagnostic Code 5003 are not warranted at this time.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's left knee strain with chondromalacia.  Given 
this conclusion, the doctrine of reasonable doubt need not be 
considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56.  Should the veteran's left knee disability 
change, of course, he may be entitled to a higher evaluation 
or separate evaluations, such as for instability and 
limitation of range of motion.  

C.  Consideration of an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Director of 
the VA Compensation and Pension Service for consideration of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

In this case, there has been no showing that either 
disability under consideration has independently caused 
marked interference with employment (beyond that interference 
contemplated in the assigned ratings), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  The veteran 
testified at his Board hearing that he had been denied 
employment because his pseudofolliculitis barbae prevented 
him from shaving.  As pointed out, however, the record does 
not include documentation from any potential employers 
demonstrating that the disability has markedly interfered 
with employment due to the fact that he has had to wear a 
beard.  At his February 1999 VA examination, moreover, the 
examiner stated that the veteran's pseudofolliculitis barbae 
did not represent any type of functional disability and 
should not limit his ability to work in any way.  

In addition, the veteran stated at his February 1999 VA 
orthopedic examination that he had not been employed since 
January 1998 because of his diabetes and left knee 
disability.  Again, however, the veteran did not elaborate as 
to the extent to which his service-connected left knee 
disability interfered with employment.  He was considered to 
be able to perform sedentary employment on the most recent VA 
examination of his knee, and the available medical records do 
not support a conclusion that frequent sick calls, apparently 
the reason he lost a job as a financial employment planner, 
were due to his knee disability.  Taking all these factors 
into consideration, the case does not present an unusual 
disability picture necessitating further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for hearing loss is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a psychiatric condition, to include post-
traumatic stress disorder, is denied.

The claim for a compensable evaluation for pseudofolliculitis 
barbae is denied.

The claim for an evaluation in excess of 10 percent for a 
left knee strain with chondromalacia is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

